Title: To James Madison from John Elmslie Jr., 10 September 1804 (Abstract)
From: Elmslie, John, Jr.
To: Madison, James


10 September 1804, Cape Town, Cape of Good Hope. “Enclosed I have the Honor to send semiannual Lists of vessels which have entered the ports of the Cape of Good Hope since Decr. 1803 to June Ultimo Inclusive, likewise account of monies received and disbursements made pursuant to the Act of Congress passed Feby 28th 1803. Concerning Consuls &c. & balance in hand—One Dollr. & fifty Cents. As Government has recommended to her Consuls a strict vigilance over citizens engaged in the Slave Trade, it may not be improper to hint, on account of the various frauds & evasions put in practice by the Citizens residing in America as well as by the masters engaged in that Trade in order to avoid detection—That were Consuls empowered to seize vessels with their officers & crews engaged in that traffic within their respective districts, and to send them to the United States for condemnatio⟨n⟩ the evil complained of would be much abridged.”
